t c memo united_states tax_court mark j and deborah a hanna petitioners v commissioner of internal revenue respondent docket no filed date charles f daily jr for petitioners steven b bass for respondent memorandum findings_of_fact and opinion cohen judge respondent determined additions to tax and a penalty in petitioners’ federal income taxes as follows additions to tax and penalty sec sec sec sec sec sec year a a a a b a a dollar_figure dollar_figure -- dollar_figure -- big_number -- -- dollar_figure big_number -- big_number -- -- -- -- dollar_figure 1plu sec_50 percent of the interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are liable for the additions to tax and penalty determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in austin texas mark j hanna mr hanna was an attorney for babb hanna p c babb hanna during the years in issue deborah a hanna mrs hanna worked in the real_estate business and as a consultant for babb hanna during the years in issue petitioners requested and received extensions to date to file their income_tax return the return was signed by them date it was mailed on or after date but was returned for insufficient postage it was thereafter remailed the envelope in which the return was received was not retained by the internal_revenue_service irs the return was stamped by the irs however showing the postmark date of the return as date and the received date of the return as date on their return petitioners reported adjusted_gross_income in the amount of dollar_figure in late the irs issued a delinquency penalty notice to petitioners concerning their return petitioners paid without protest the amount shown on the notice petitioners requested and received extensions to date to file their income_tax return petitioners included a dollar_figure payment with their original request for extension irs records do not indicate that petitioners received an additional extension of time to file their return beginning in date mr hanna was involved in litigation with his former business partner due to the pending litigation mr hanna was denied access to his tax records that were located on the premises of his former business office on date petitioners sent an additional dollar_figure check on their tax_liability to the irs petitioners stopped payment on the check however based on a district_court order court order related to the litigation petitioners’ return was filed on date and did not have attached an original extension request petitioners' return reported adjusted_gross_income of dollar_figure and indicated additional taxes owed of dollar_figure petitioners also requested and were granted an extension to date to file petitioners’ return petitioners sent a check in the amount of dollar_figure with the initial application_for extension but mr hanna stopped payment on the check petitioners had paid only dollar_figure through withholding toward their tax_liability when the request for extension was filed petitioners’ return postmarked date reported adjusted_gross_income of dollar_figure and a total_tax liability of dollar_figure with petitioners owing dollar_figure after audits of babb hanna’s and petitioners’ federal_income_tax returns petitioners agreed to assessment and collection of respondent’s proposed deficiencies in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively these deficiencies arose from petitioners’ mischaracterization of petitioners’ personal expenses that were paid_by babb hanna as business_expenses the computations of the additions to tax and penalty that respondent determined are based on the liabilities assessed by the agreement sec_6651 opinion respondent determined that petitioners are liable for the sec_6651 addition_to_tax for and sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayers to demonstrate that they exercised ordinary business care and prudence and were nonetheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioners bear the burden of proving that respondent’s determination was incorrect rule a 105_tc_324 petitioners argue that respondent’s failure to retain the envelope bearing the return in their file should relieve them of liability for the sec_6651 addition_to_tax petitioners' argument is not supported by authority or logic petitioners signed the return no earlier than date the last date for timely filing of the return in their trial memorandum they admitted that it was thereafter returned for insufficient postage and then remailed obviously after the due_date mr hanna testified to the same effect respondent's records are consistent with this explanation in these circumstances respondent's failure to keep the envelope is not material cf 16_tc_515 respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for will be sustained - - mr hanna testified that petitioners’ return was mailed on or about date and that it was not until he requested a copy of petitioners’ return from the irs that he discovered that the return had not been filed this explanation is implausible the return indicated that dollar_figure was owed by petitioners petitioners presumably would have noticed if a check in this amount had been sent with the return and had not cleared their account if no check was sent they would have expected to receive a notice to pay the balance shown mr hanna claims to have requested another extension to file petitioners’ return after discovering that the return had not been filed with the irs he testified that this extension was granted extending the due_date for petitioners’ return until date a document was introduced at trial that purported to be a copy of the approved extension request that extended the due_date of petitioners’ return until date irs records regarding the tax_year to which petitioners stipulated do not indicate that the irs ever received this request or that such a request was approved in this case the maximum extension authorized by law is months sec_6081 while we question the validity of the purported extension we need not reach that issue petitioners were initially granted extensions to date for filing their return the additional request for extension was not signed by petitioners until date months after the initial extensions had expired even if petitioners’ date request had been mistakenly approved by the irs petitioners could not have relied on it as permission for the late filing the 10-month period during which they did not have an outstanding extension justifies the sec_6651 addition_to_tax for see sec_1_6081-4 income_tax regs application_for extension must be filed on or before the date that the return was required to be filed petitioners requested and received an extension to file their return an extension of time to file does not extend the time for payment of any_tax due and the form must be accompanied by the full remittance of the amount properly estimated as tax which is unpaid as of the date prescribed for the filing of the return sec_1_6081-4 income_tax regs respondent may properly void an extension where the application is invalid because of a failure to estimate properly a tax_liability 92_tc_899 an underestimation however does not make an extension application per se invalid id pincite petitioners did not produce at trial any evidence of how they calculated their tax_liability for when making their original extension request federal taxes totaling dollar_figure had been withheld from petitioners' income during but petitioners did not include any additional payment of taxes with their initial extension application on their return filed in date petitioners calculated their adjusted_gross_income to be dollar_figure and their total_tax liability to be dollar_figure petitioners failed to offer any evidence that would explain how they computed their tax_liability for purposes of the extension request on which their tax_liability was underestimated by more than dollar_figure petitioners argue that reasonable_cause existed for their failure to estimate properly because their tax records for were unavailable due to pending litigation with mr hanna’s former business_associate inability to obtain information does not generally constitute reasonable_cause if taxpayers could have filed a timely return with a reasonable degree of accuracy based on their best knowledge see 79_tc_298 56_tc_1324 affd without published opinion 496_f2d_876 5th cir in this case mr hanna presented no evidence that his law practice income or that mrs hanna’s income had decreased in any amount from prior years such as and when petitioners' adjusted_gross_income had been dollar_figure and dollar_figure respectively there is also no evidence that petitioners computed their tax based on past income history or that it was consistent with the computation of tax for any prior year respondent appropriately voided petitioners’ extension because petitioners failed to estimate properly their tax_liability as required under crocker v commissioner supra thus respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for will be sustained sec_6653 and b and sec_6653 respondent determined that petitioners are liable for the sec_6653 and b addition_to_tax for and the sec_6653 addition_to_tax for sec_6653 and sec_6653 impose an addition_to_tax equal to percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 85_tc_934 petitioners bear the burden of proving that respondent’s determinations are erroneous rule a 58_tc_757 petitioners have produced no evidence that their failure_to_file timely in and was due to reasonable_cause petitioners' failure_to_file is prima facie evidence of negligence see 92_tc_342 affd 898_f2d_50 5th cir in addition petitioners understated their income in and due to their practice of mischaracterizing as business_expenses and failing to report as income their personal expenses that were paid_by babb hanna mr hanna testified that he was aware that personal expenses were being paid_by the corporation but assumed that they would ultimately be charged as income to him he gave no reason for failing to report the payments as income in the years that they were made such mischaracterization of expenses is strong evidence of petitioners’ lack of due care and disregard of the income_tax rules or regulations see eg gutierrez v commissioner tcmemo_1995_252 epstein v commissioner tcmemo_1994_34 respondent’s determination that petitioners are liable for the sec_6653 and b addition_to_tax for and the sec_6653 addition_to_tax for will be sustained sec_6661 respondent determined that petitioners are liable for the sec_6661 addition_to_tax for and petitioners bear the burden of proving that respondent’s determination is not correct rule a cluck v commissioner t c pincite sec_6661 provides for an addition_to_tax on underpayments attributable to a substantial_understatement_of_income_tax sec_6661 defines the term understatement as being the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the deficiencies to which petitioners agreed for and represent substantial understatements in each year the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayers’ treatment of the items in issue or if the relevant facts relating to the tax treatment were adequately disclosed on the return sec_6661 and ii petitioners did not present any evidence at trial that would support a claim that there was substantial_authority for their treatment of the items in issue or that the treatment was adequately disclosed on their returns accordingly we conclude that petitioners are liable for the additions to tax under sec_6661 for and sec_6662 respondent determined that petitioners are liable for the sec_6662 penalty for sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 in the notice_of_deficiency respondent based the determination of the sec_6662 penalty on petitioners’ underpayment's being due to a substantial_understatement see sec_6662 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that petitioners acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the underpayment of petitioners' tax for was substantial in that it totaled almost dollar_figure because they failed to show how the amount_paid with their request for extension was estimated petitioners also failed to show that they acted in good_faith with respect to the underpayment see sec_6662 respondent’s determination that petitioners are liable for the sec_6662 penalty for will be sustained to reflect the foregoing decision will be entered for respondent
